This is a claim for refund under Section 25 of the Inheritance Tax Law of a certain amount of the inheritance tax assessed and paid on the estate of Edward W. McCready, deceased. It appears that decedent died a resident of Cook County in September, 1919, leaving a last will and testament, and as his only heirs at law and next of kin, Caroline P. McCready, widow and daughter, Suzanne McCready. The residue of the estate was devised to the Northern Trust Company as trustee. The Trust Company was to manage the property and pay the income from one-half thereof to the widow during her life and the income from the other half to the daughter for her life. In the inheritance tax proceedings had on said estate, the remainders over were contingent or defeasible and were in such inheritance tax proceedings, taxed at the highest possible rate. Afterward the daughter died leaving her mother Caroline P. McCready as her only heir, whereby under the terms of the will, the remainder in one-half of the said residue of the estate, became vested indefeasibly in the said Caroline P. McCready. Whereupon pursuant to petition in the County Court of Cook County of which the Attorney General had proper notice, an order was entered re-assessing the tax upon said remainder. The total inheritance tax assessed in the estate by the original order was $29,323.50, which amount less 5% discount was duly paid March 12th, 1920. The total tax assessed by the order of re-assessment was $25,923.16, which amount less 5% discount, to-wit: $24,627.00 was the amount due thereunder. The Attorney General coming and defending makes no' objection to this claim and agrees tliat claimant is entitled to a refund of $3,230.33, together with interest at the rate of 3 per cent from March 12th, 1920. We, therefore award the claimant the sum of $3,230.33 together with interest at the rate of 3 per cent per annum from March 12th, 1920.